Citation Nr: 1213322	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to March 1978, and from August 1990 to June 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied service connection for PTSD.  In July 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

As noted above, in the June 2007 rating decision, the RO denied service connection only for  PTSD.  Nevertheless, given the evidence of record (including diagnoses of dysthymic disorder and anxiety) the Board has characterized appeal as encompassing both matters set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board's decision on the claim for service connection for PTSD is set forth below.  The matter of entitlement to service connection for psychiatric disability other than PTSD is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, the most persuasive medical evidence on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in October 2005 and March 2006 pre-rating letters, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claim for service connection for PTSD and for a psychiatric disability other than PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The March 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2007 rating decision reflects the initial adjudication of the claim after issuance of the October 2005 and March 2006 letters.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of the May 2007 VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, friends, and family members on his behalf, as well as private and VA treatment records.  The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required. 

The Board acknowledges the Veteran's contention that his May 2007 examination opinion was inadequate due to the fact that the examiner is not shown to have reviewed the claims file.  The Board is mindful of the duty to provide an adequate examination if one is undertaken.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in this case, the May 2007 VA examination opinion is adequate.  The examination report reflects that the examiner interviewed the Veteran, provided a thorough and detailed report, rendered a diagnosis and provided reasons for why certain diagnoses were not appropriate, and provided an explanation for his conclusions.  To the extent that the examiner did not have the opportunity to review the claims file, in this case this fact is inconsequential to the determination of diagnosis and relationship to service.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (a medical opinion may not be discounted solely because the opining physician did not review the claims file)  There is also no indication that the examiner misrepresented any psychiatric testing results.  As such, there is sufficient medical evidence of record for the Board to make a decision in this case, and further remand for additional medical evidence is unnecessary.  
	
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v.  , 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records include June 1989, March 1991 and May 1991 reports of medical history in which the Veteran expressed feelings of depression, excessive worry and trouble sleeping.  Reports of medical examination consistently demonstrate normal psychiatric examinations and treatment records are completely silent regarding complaints of or treatment for a psychiatric condition.  The Veteran's May 1991 discharge examination report reflects that the Veteran was psychiatrically normal.

The Veteran service personnel records reflect that he served in the Persian Gulf War from September 1990 to May 1991 with the 139th Rear Area Operations Center (RAOC).  Military occupational specialties were combat signaler, power generation equipment worker and motor transport operator.  A record from the U.S. Armed Center for Unit Records Research (CURR) reveals that the available daily movement for the 139th RAOC verifies that the unit was base camped in the vicinity of Dhahran and that Iraqi Scud missile attacks against Saudi Arabia from January to February 1991 were demonstrated.  It was noted that while the 139th RAOC was base camped in Dhahran, it was subjected to Scud missile attacks on January 20-23, 1991, January 26, 1991, February 23, 1991 and February 25, 1991.  

The claims file includes VA treatment records dated in August 1994 which reflect an assessment of dysthymia, rule out PTSD.  A September 1994 note reported that the Veteran had completed an evaluation for PTSD to include a serious of self-report questionnaires.  It was noted that the Veteran reported PTSD-related symptoms below the threshold identified as PTSD on both the Mississippi and MMPI-2 scales.  The report stated that such results were not consistent with a diagnosis of PTSD.  It was further noted that the Veteran was interviewed regarding his military experiences and that he denied experiencing any events which might be categorized as "outside the range of normal human experience" either as a civilian or during service in the Persian Gulf and that as such he did not meet criterion A of the DSM-IV criteria for PTSD.  

On December 2004 VA mental health consultation, the Veteran reported that he was affected by this time in the Gulf War.  The Veteran's examining psychology resident noted that in October and November 2004, the Veteran completed standardized psychological testing and that results were not consistent with those observed in studying patients with PTSD.  The psychology resident noted that the only clinically significant PTSD symptoms that the Veteran endorsed was difficulty falling and staying asleep but those symptoms could not be related to combat-related events.  

It was noted that the Veteran met the criteria for dysthymic disorders as indicated by depressed mood for most of the day, and other symptoms which he had experienced since 1991 while servicing in Saudi Arabia.  It was noted further that the Veteran was treated for moderate depressive symptoms at the Durham VA medical center health clinic for six months in 2002.  A summary of the examination stated that results suggested that the Veteran did not meet the criteria for current or lifetime PTSD and that he indicated symptoms of dysthymia which were temporally linked to his time in Saudi Arabia.  It was noted that a licensed psychologist reviewed and was in agreement with the clinical assessment.

Post-service records treatment records include private treatment records from Dr. R.S. dated between December 1997 and December 2001 which reflect diagnoses of  depression and anxiety for which the Veteran was prescribed medication to include Zoloft, Paxil and Prozac.  

Various written statements from the Veteran and his former service comrades indicate the Veteran's exposure to Scud missile attacks.  D.A. explained that, following an explosion, the Veteran experienced trouble keeping his mask on and that he kept pulling his mask off stating that he could not breathe, that he was hyperventilating and shaking.  In a February 2006 statement, J.F. indicate that, during explosions he noticed that the Veteran had trouble keeping his mask and gear on as he was shaking, sweating and very nervous.  

Statements from the Veteran's wife and co-workers indicate that, upon returning home from service, the Veteran experienced depression as well as stress and a loss of patience.  

The claims file also includes the records of the private facility Goldsboro Psychiatric Clinic.  Clinic records dated between August 2005 and March 2007 reflect diagnoses of PTSD and note the Veteran's psychiatric symptoms to include nightmares, flashbacks and panic attacks.  In a September 2005 report, Dr E.W. of Goldsboro Clinic stated that, following an examination of the Veteran, he found that the Veteran had chronic PTSD following service in Desert Storm where he was under Scud missile attacks about every other day.  Dr. E.W. noted that due to his PTSD the Veteran was moderately compromised in his ability to sustain social relationships and moderately compromised in his ability to sustain work relationships.

On VA examination in May 2007, the Veteran reported that he enjoyed military service prior to service in Saudi Arabia but following hearing reports of injuries and body bags he became tense and noted that he had not been informed of the war starting until he heard about it on the radio.  He described Scud missiles hitting two miles away and killed soldiers at a camp but that he did not directly view this nor was he involved directly in rescue and recovery.  He described often overhearing patriot missile fire and intercepting Scuds.  He described having to don MOP gear many times and hearing debris hitting his roof while he stayed at his movement but would also go and pick up rations.  The Veteran described this exposure to Scud missiles and viewing a camp hit from afar as well as the constant fear of death once the war started as the stressor events which he found particularly traumatic.  He described feelings of intense fear and feelings of hopelessness.  

Following examination, the examiner stated that the Veteran met the DSM-IV description of stressors related to PTSD-namely remote exposure to missile and anti missile fire and remote view of camps that was hit by missile and had casualties.  The examiner also stated that the Veteran did not, however, meet the DSM-IV criteria for a diagnosis of PTSD.  In explanation of these findings, the examiner stated that, despite the Veteran's report of an adequate number of PTSD like symptoms, said symptoms did not rise to the level of a clinical syndrome of PTSD and could instead be accounted for by the combination of dysthymia and anxiety, not otherwise specified.  It was noted that this view was supported by the findings reflected in the report of the December 2004 PTSD evaluation, to include a notation that the Veteran's psychometric assessment was not consistent with PTSD, and the report of a December 2004 psychiatric evaluation, reflecting a diagnosis of major depressive disorder in sustained full remission.

In a February 2008 letter, the Veteran's wife stated that she was asked to write a letter on the Veteran's behalf which was dictated to her and that he was falsely claiming symptoms he did not have.  Of note, the Veteran's representative indicated in a March 2012 statement that the Veteran and his wife were no longer together.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV) (2011).

Considering the claim for service connection for PTSD in light of the above, the Board finds that the claim must be denied.

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The evidence of record reflecting a possible diagnosis of PTSD is an August 1994 VA treatment note which notes an assessment of "rule out PTSD" and medical records of  the Veteran's treatment at Goldsboro Psychiatric Clinic.  However, the Board accords this evidence little probative weight.

Regarding the Goldsboro reports, while a physician appears to have monitored the psychotropic medication prescribed to the Veteran, in the main the Veteran appears to have had his patient assessments prepared by a certified nurse aide following his responses to a battery of yes/no questions.

Further, the Goldsboro September 2005 assessment from Dr. E.W. does not reflect that any psychiatric testing was conducted or that Dr. E.W.'s findings were based on any evidence beyond the Veteran's own claimed symptoms.  Moreover, here, the February 2008 letter from the Veteran's estranged wife who has stated that the Veteran does not experience the symptoms he claims raises a question as to the credibility of those reports.

By contrast, the Board finds that the medical opinion and other evidence indicating that the Veteran does not meet the diagnostic criteria for PTSD is entitled to great probative weight.  In this regard, the Board notes that VA examiner and treating psychiatric professionals noted the Veteran's pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383.  The results found in VA medical center treatment records as well as the VA examination show findings that the Veteran's symptoms do not warrant a diagnosis of PTSD following a battery of psychiatric testing.  The fact that the VA physicians and examiners did not solely rely upon the Veteran's assertions and the fact that study of test results led to an agreement between the Veterans's treating VA physicians and his VA examiner further support a finding that this evidence is of greater probative value than the findings of the Goldsboro Clinic.  

As noted, the Board has found that the most persuasive medical evidence question of current diagnosis of PTSD weighs against the claim.  Thus, regardless of whether the Veteran has a verified stressor, without persuasive evidence of a diagnosis of PTSD, there is, regretfully, no basis upon which to award service connection, as sought.  Hence, discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence discussed above, the Board has considered the lay evidence of record, to include statements by the Veteran, as well as those by his wife, his former service comrades, and his representative.  However, to whatever extent these statements are being offered in attempt to establish that the Veteran has service-related PTSD, such attempt must fail.  Matters of diagnosis and etiology of disabilities not capable of lay observation-here, PTSD-are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this case, as neither the Veteran nor any of the identified individuals is shown to be other than a layperson without the appropriate medical training and expertise, none is competent to render a probative opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted. 

As previously noted, the Veteran has been diagnosed with dysthymia and anxiety.  Notably, the Veteran's May 2007 VA examiner noted that while there was no clear linkage between the Veteran's PTSD symptoms and changes in functional state, there was some possible increase in anxiety and depression since the Persian Gulf War.  Additionally, treatment notes demonstrate the Veteran's reports of psychiatric symptoms other than PTSD symptoms from the time of his Gulf War service and buddy statements support his assertions regarding changes in his behavior following service.  

Thus, in this case the evidence of record suggests that there may be a relationship between the Veteran's service and diagnosed psychiatric disorder(s) other than PTSD.  However, as the record included no medical opinion directly addressing this question, the Board finds that further examination of the Veteran to obtain the necessary medical opinion-based on full consideration of record and supported by clearly-stated rationale-is needed to resolve the claim remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to under examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The psychologist or psychiatrist should clearly identify all current psychiatric disability(ies) other than PTSD.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.

If any current psychiatric disability disorder is found to have pre-existed service, the psychologist or psychiatrist should also offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability was aggravated (beyond the natural course and scope of the disorder) by active duty service. 

In rendering the requested opinion(s), the physician should specifically consider and discuss the in- and post-service treatment records, as well as the Veteran's contentions, and lay statements submitted in support of the claim. 

The psychologist or psychiatrist should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for psychiatric disability other than PTSD in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


